           Case 3:19-cv-05711-EMC Document 60 Filed 09/17/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others       JOINT CASE MANAGEMENT
      similarly situated,                                  STATEMENT
12
                            Plaintiff,
13
      v.
14
      TOTAL MERCHANT SERVICES, LLC, a
15    Delaware limited liability company,

16                          Defendant.

17

18          Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”) and Defendant Total
19   Merchant Services, LLC (“Defendant” or “TMS”) (collectively Plaintiff and Defendant are
20   referred to as the “Parties”) submit this Joint Case Management Statement in accordance with the
21   Court’s June 25, 2020 Order (dkt. 49).
22   1.     Discovery Status
23          Plaintiff’s Statement: For brevity, Plaintiff will limit its statement to outstanding discovery
24   matters. A complete restatement of all discovery taken to date can be found in Plaintiff’s Motion
25   for Extension of All Remaining Discovery Deadlines and the declaration attached thereto. (See
26   Dkts. 57, 57-1.)
27          The following discovery matters remain outstanding. Plaintiff served its Notice of Rule
28
                                                       1
           Case 3:19-cv-05711-EMC Document 60 Filed 09/17/20 Page 2 of 5




 1   30(b)(6) Deposition on Defendant TMS on August 24, 2020. The parties have not yet agreed to a
 2   date for the deposition, however, it is likely to take place in early-November. On August 31,
 3   2020, Plaintiff served a third set of discovery requests on TMS. TMS’s deadline to respond is
 4   September 30, 2020. Plaintiff has also not yet been deposed in this litigation.
 5          There also remains considerable discovery relating to outstanding subpoenas served by
 6   Plaintiff. As this Court is well aware, Plaintiff has been working for the past seven months to
 7   effectuate subpoenas directed to Triumph Merchant Solutions, LLC (“Triumph”). (See Dkt. 57-1,
 8   ¶¶ 9-17.) Despite initially ignoring the subpoenas, Plaintiff has now received Triumph’s
 9   document production and has scheduled an inspection of its dialing system and a deposition of its
10   corporate representative for September 24, 2020 and September 25, 2020 respectively.
11          Plaintiff also served subpoenas to testify and to produce documents on Christopher Judy,
12   another agent of TMS that placed calls to Plaintiff. After requesting an extension, Mr. Judy
13   produced his document production on September 11, 2020. Mr. Judy’s document production
14   identified Leutrim Ismajli d/b/a Purple Advertising Agency (“Purple Advertising”), a third-party
15   marketer, as the individual who placed the calls to Plaintiff on behalf of Mr. Judy and TMS.
16   Purple Advertising is located in Prishtine, Kosovo and no longer maintains a relationship with
17   Mr. Judy. Plaintiff’s counsel is evaluating how to obtain the call records placed on behalf of Mr.
18   Judy and TMS. Plaintiff’s counsel is also still working to obtain dates of availability for a
19   deposition from Mr. Judy that work for all parties.
20          Additionally, Plaintiff served a Subpoena to Produce Documents, Information, or Objects
21   or to Permit Inspection of Premises in a Civil Action on PoundTeam Incorporated
22   (“PoundTeam”). On August 25, 2020, Triumph, for the first time, identified PoundTeam as the
23   third-party that supposedly built and hosts the server that operates its dialing system. Triumph has
24   represented that server is located in Tijuana, Mexico. PoundTeam has not yet reached out to
25   Plaintiff’s counsel regarding its production or its availability for an inspection.
26          Plaintiff will also need to engage in expert discovery related to class certification. Here, an
27   expert is necessary to review the Triumph calling records to identify the individual calls that were
28
                                                        2
           Case 3:19-cv-05711-EMC Document 60 Filed 09/17/20 Page 3 of 5




 1   placed to cellphones and those that were directed to landline telephone numbers. Further, an
 2   expert may be necessary to opine as to the ascertainability of individual class members.
 3           Defendant’s Statement: Plaintiff and Defendant have engaged in, and continue to engage
 4   in, written discovery concerning the claims and defenses asserted in this action. Defendant may
 5   issue third party discovery depending upon the results of its analysis of the documents produced
 6   by Triumph, Mr. Judy, and any other third parties who already have been served with subpoenas
 7   in this action.
 8           The parties have communicated concerning potential dates to conduct party depositions.
 9   Similar to Plaintiff, Defendant anticipates those party depositions will occur in the month of
10   November.
11           Finally, Defendant will need to engage an expert to analyze, inter alia, calling records and
12   other relevant documents produced in this action by third parties, including Triumph and/or Mr.
13   Judy, and to address any expert reports and opinions filed or otherwise relied upon by Plaintiff in
14   this action.
15   2.      Settlement Efforts
16           The Parties are scheduled to attend a full-day mediation session overseen by the Hon.
17   Edward A. Infante (Ret.) of JAMS on September 22, 2020.
18
19    Dated: September 17, 2020          /s/ Patrick H. Peluso             -
                                         Counsel for Plaintiff
20
                                         Richard T. Drury (SBN: 163559)
21                                       Rebecca Davis (SBN 271662)
22                                       Lozeau Drury LLP
                                         410 12th Street, Suite 250
23                                       Oakland, CA 94607
                                         Tel: 510-836-4200
24                                       Richard@lozeaudrury.com
                                         Rebecca@lozeaudrury.com
25

26                                       Steven L. Woodrow (pro hac vice)
                                         Patrick H. Peluso (pro hac vice)
27                                       Taylor T. Smith (pro hac vice)
                                         Woodrow & Peluso, LLC
28
                                                      3
         Case 3:19-cv-05711-EMC Document 60 Filed 09/17/20 Page 4 of 5




                                       3900 East Mexico Ave., Suite 300
 1
                                       Denver, Colorado 90210
 2                                     Tel: 720-213-0675
                                       swoodrow@woodrwopeluso.com
 3                                     ppeluso@woodrowpeluso.com
                                       tsmith@woodrowpeluso.com
 4

 5

 6
     Dated: September 17, 2020         /s/ Lawren A. Zann              -
 7                                     Counsel for Defendant
 8
                                       Beth-Ann E. Krimsky (pro hac vice admission)
 9                                     Lawren A. Zann (pro hac vice admission)
                                       GREENSPOON MARDER LLP
10                                     200 East Broward Blvd., Suite 1800
                                       Fort Lauderdale, FL 33301
11                                     Tel: 954.527.2427
12                                     Fax: 954.333.4027
                                       beth-ann.krimsky@gmlaw.com
13                                     lawren.zann@gmlaw.com

14

15

16

17

18
19                                SIGNATURE CERTIFICATION
20          Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
     and Procedures Manual, I hereby certify that the content of this document is acceptable to
21   counsel for Defendant and that I have obtained authorization to affix his or her electronic
22   signature to this document.

23
                                                  By:    /s/ Patrick H. Peluso
24                                                       Patrick H. Peluso

25

26
27

28
                                                    4
             Case 3:19-cv-05711-EMC Document 60 Filed 09/17/20 Page 5 of 5




 1

 2

 3

 4                                     CERTIFICATE OF SERVICE

 5            The undersigned hereby certifies that a true and correct copy of the above papers was

 6   served upon counsel of record by filing such papers via the Court’s ECF system on September 17,

 7   2020.

 8
                                                   /s/ Patrick H. Peluso
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      5
